DETAILED ACTION 

	Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .  

Claim Status
This Office Action is in response to communications filed on 11/30/2020. Claims 16, 26 and 29 were amended. No new claims were added. Claims 1-15, 17-18 and 32 remain canceled. Therefore, claims 16, 19-31 and 33-38 are pending for examination.

Title 35, U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.  

Claim Rejections - 35 USC § 103
Claims 16, 19-21, 29, 31, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al., (Greene; US 20130023798) in view of Patel (US 20130332108).   

Regarding claim 16 (Currently Amended), Greene teaches a method of determining a likelihood of a slip or a fall (¶025, Fig. 1A; instructions cause the system to generate a baseline falls risk assessment), the method comprising: 
receiving, by a detection application stored in a non-transitory memory and executed on a processor, a plurality of sensor readings from a plurality of movement sensors (¶032; various platforms with memory and a processor, i.e., PCs, server, workstation, smartphone etc. receive 
determining, by the detection application, a worker’s movement pattern associated with the plurality of sensor readings  (¶093, Fig. 11 top graph; specificity % matches); and 
generating, by the detection application, based on the worker’s movement pattern the selected at least one movement pattern , an indication that a slip or a fall is likely (¶031; illustrated approach may generate parameters that can be used to predict patients' falls risk.  For example, some inertial sensor-based parameters described herein may enable automated measurement vestibular impairment, muscular strength, etc., and might be used to identify deficits in one or more of these areas).
Examiner notes that Green expressly teaches worker’s movements (see claim 1 above), but Green is silent on:
receiving contextual information from an additional sensor, wherein the contextual information comprises at least one of location information, biometric information, a type of activity, or environmental information; 
filtering to select at least one movement pattern, from among the plurality of movement patterns, based on a context, wherein the context is selected based on the contextual information;
comparing, by the detection application, the movement pattern selected at least one movement pattern;  
determining, by the detection application, that at least one of the at least one selected movement pattern movement pattern;

Patel from an analogous art teaches in concept, a method/system with a sensing element to generate movement context values and context information (Abstract) and methods and apparatuses that use a hardware state machine that performs context detection and is integrated with a sensor chip (¶004). Patel further teaches receiving contextual information from an additional sensor (¶007, Fig 3; sensor element detects its movement as a sensor signal which fed to the ADC.  The sensor element may be a gyroscope and/or an accelerometer, in the form of a microelectro-mechanical system (MEMS)… ADC samples sensor signal and provides a stream of sensor data to hardware state machine which maybe integrated in the sensor IC, and can be embedded in the sense that it performs a specific function (movement context detection) and is part of a mobile multi-function device), wherein the contextual information comprises at least a type of activity (¶008; when the sensor IC is used as part of a mobile device, the predetermined sensor data patterns may include patterns that indicate movement contexts such as, for example, motionless, falling, shaking, walking, jumping, running, and driving); 
filtering to select at least one movement pattern, from among the plurality of movement patterns, based on a context, wherein the context is selected based on the contextual information (¶024, Fig 3; embedded hardware state machine 11 converts sampled sensor data to a context value, by low pass filtering sampled sensor data from ADC 10 and then matching filtered sensor data with one of several predetermined sensor data patterns indicating a different movement context… movement contexts may include, for instance, motionless, falling, shaking, walking, jumping, running, and driving).
movement pattern selected at least one movement pattern;  
determining, by the detection application, that at least one of the at least one selected movement pattern movement pattern (¶024; local or on-chip data storage is accessed by the embedded hardware state machine 11 to match the filtered sensor data with one of the predetermined sensor data patterns.  The one predetermined sensor data pattern which the hardware state machine 11 determines to match with the filtered sensor data is referred to as the recognized pattern)
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the method of Greene with the concepts of one or more additional sensors receiving and comparing types of contextual information to determine a match amongst movement patterns, as taught by Patel for the advantage of capturing additional specific info to better assess an emergency situation and enhance the help provided to the users. 

Regarding claim 19, Greene and Patel teach the method of claim 16, and Greene teaches wherein the contextual information comprises a type of activity (¶021; see gyroscopes and accelerometers that generate angular velocity data as the person moves, such as when performing activities of walking and/or turning i.e., “TUG test”; also see ¶025 for TUG test;  Examiner interprets leaving start position, walking, turning, returning to start position as contextual information. per TUG test).

Regarding claim 20, Greene and Patel teach the method of claim 16, and Green teaches wherein the plurality of sensor readings comprise a plurality of accelerometer readings (¶021; see gyroscopes and accelerometers that generate angular velocity data).
the movement information and the orientation information (¶021; see gyroscopes and accelerometers that generate angular velocity data as the person moves, such as when performing activities of walking and/or turning i.e.. “TUG test”; also see ¶025 for TUG test).

29. (Currently Amended) A system for predicting a slip or a fall (¶025, Fig. 1A; instructions cause the system to generate a baseline falls risk assessment), the system comprising: 
a plurality of movement sensors (¶032; various platforms with memory and a processor, i.e., PCs, server, workstation, smartphone etc. receive angular velocity data from sensors 14), wherein the plurality of movement sensors are associated with different areas of a worker's body (¶021, ¶025, ¶027, ¶031; sensors/gyroscopes/ accelerometers/inertial sensors, ¶025; system including plurality of inertial sensors coupled to corresponding plurality of shanks of an individual); and 
a receiver in signal communication with the plurality of movement sensors, wherein the receiver comprises a memory and a processor, and wherein the memory comprises a detection application that, when executed on the processor (¶032; various platforms with memory and a processor, i.e., PCs, server, workstation, smartphone etc. receiving angular velocity data from sensors 14; also see ¶094, Fig. 12; processor capable of executing a set of stored instructions, and communicates with the system memory 50), configures the processor to: 
receive a plurality of sensor readings from the plurality of movement sensors (¶032; PCs, server, workstation, smartphone etc. receiving angular velocity data from sensors 14); 
determine a worker’s movement pattern associated with 
worker’s movement patterns selected movement patterns 

Examiner notes that Green expressly teaches worker’s movements (see claim 1 above), but Green is silent on:
receive contextual information from an additional sensor, wherein the contextual information comprises at least one of location information, biometric information, a type of activity, or environmental information; 
filter to select at least one movement pattern, from among the plurality of movement patterns, based on a context, wherein the context is selected based on the contextual information;
compare by the detection application, the movement pattern selected at least one movement pattern;  
determine, by the detection application, that at least one of the at least one selected movement pattern movement pattern;

Patel from an analogous art teaches in concept, a method/system with a sensing element to generate movement context values and context information (Abstract) and methods and apparatuses that use a hardware state machine that performs context detection and is integrated with a sensor chip (¶004). Patel further teaches receiving contextual information from an additional sensor (¶007, Fig 3; sensor element detects its movement as a sensor signal which fed to the ADC.  The sensor element may be a gyroscope and/or an accelerometer, in the form of a microelectro-mechanical system (MEMS)… ADC samples sensor signal and provides a stream of sensor data to hardware state machine which maybe integrated in the sensor IC, and can be embedded in the sense that it performs a specific function (movement context detection) and is part of a mobile multi-function device), wherein the contextual information comprises at least a type of activity (¶008; when the sensor IC is used as part of a mobile device, the predetermined sensor data patterns may include patterns that indicate movement contexts such as, for example, motionless, falling, shaking, walking, jumping, running, and driving); 
filter to select at least one movement pattern, from among the plurality of movement patterns, based on a context, wherein the context is selected based on the contextual information (¶024, Fig 3; embedded hardware state machine 11 converts sampled sensor data to a context value, by low pass filtering sampled sensor data from ADC 10 and then matching filtered sensor data with one of several predetermined sensor data patterns indicating a different movement context… movement contexts may include, for instance, motionless, falling, shaking, walking, jumping, running, and driving).
compare, by the detection application, the movement pattern selected at least one movement pattern;  
determine, by the detection application, that at least one of the at least one selected movement pattern movement pattern (¶024; local or on-chip data storage is accessed by the embedded hardware state machine 11 to match the filtered sensor data with one of the predetermined sensor data 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Greene with the concepts of one or more additional sensors receiving and comparing types of contextual information to determine a match amongst movement patterns, as taught by Patel for the advantage of capturing additional specific info to better assess an emergency situation and enhance the help provided to the users. 

Regarding claim 31, Greene and Patel teach the system of claim 29, and Greene further teaches wherein the plurality of movement sensors comprises at least two accelerometers (Greene ¶021;  parameters may be generated from sensors, such as gyroscopes and accelerometers, that are attached to a person's body, such as to both of 
the person's shanks, and that generate angular velocity data as the person moves). Clifford also teaches this concept (Clifford; col 2:34-44; local monitoring unit 102 comprises a plurality of accelerometers 106). The motivation would have been to use accelerometers worn by the user to sense acceleration of the wearer providing for fall detection (Clifford; col 2:45-47). 

Regarding claim 34, Greene and Patel teach the system of claim 29, and Greene further teaches wherein the plurality of sensor readings comprise movement information (Greene ¶021; parameters may be generated from sensors, such as gyroscopes and accelerometers, that are attached to a person's body, such as to one or both of the person's shanks, and that generate angular velocity data as the person moves).  

Regarding claim 36, Greene and Patel teach the system of claim 29, and Greene further teaches wherein the plurality of sensor readings comprise a plurality of accelerometer readings, and wherein the plurality of accelerometer readings provide movement information (¶021, ¶025, .

Claims 30, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al., (Greene; US 20130023798) in view of Patel (US 20130332108) further in view of Devaul et al., (Devaul; US 20060252999).

Regarding claim 30, Greene and Patel in combination, teach the system of claim 29, but are both silent on a chest strap.
Devaul from an analogous art teaches a system with a chest strap. Devaul teaches the concept of the device configured for sensor placement on a human figure representation 150 where 150 is shown wearing chest strap 120 having sensors and a hub 125 (Fig. 3).  The sensors include, for example, a piezoelectric breathing sensor and a polar heart monitor.  The hub 125 includes, for example, an accelerometer and analytics.  The example configuration of sensors can be used to monitor a patient where pulmonary data, cardiovascular data and motion data are of interest (¶072, Fig. 3). So, Devaul teaches a chest strap, wherein at least one of a plurality of movement sensors is coupled to the chest strap, and wherein the chest strap is configured to be disposed about a torso of a person (¶072, Fig. 3, Examiner interprets breathing sensor and heart monitor as exemplary movement sensors, as further described in detail by (Friedrichs et al., US 20040097823; ¶004, breathing movement) and (Gordon, US 20060015032; ¶029, polar heart monitor, respectively. Friedrichs and Gordon are used to support the rationale, but are not relied upon for the rejection). Lastly, Devaul also mentions the concept of using a plurality of movement sensors, such as a plurality of accelerometers on the person as well (¶073). Likewise, it would have been obvious for one of ordinary skill in the art to try at the time of filing the invention, using a plurality of accelerometers as a plurality of 
  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Greene with the concept of using a chest strap with sensors configured to be disposed about a torso of a person, as taught by Devaul for the advantage of capturing cardiovascular and motion data about the torso of the wearer are of interest (Devaul; ¶072).

Regarding claim 33 (Currently Amended) Greene and Patel, in combination, teach the system of claim 29, but Greene and Patel whether alone or in combination are both silent on the one or more additional sensors are further configured to detect the contextual information wherein the contextual information comprises a chemical composition in an atmosphere around the worker.
Devaul from an analogous art further teaches the concept of the device as a life signs monitor for military personnel using one a hub with sensors to measure heart rate, breathing pattern, GPS (global positioning system), and a three-dimensional accelerometer to measure motion, with selective data sent on demand to an authorize receiver (¶069; @ lines 4-9). Devaul also mentions in concept, the device including a monitor further being capable of detecting hazards to which the worker has been exposed such as biological pathogens, neurotoxins, radiation, harmful chemicals or toxic environmental hazards (¶069; @ bottom 4 lines). In other words, Devaul teaches the use of additional sensors wherein one or more additional sensors are further configured to detect the contextual information wherein the contextual information comprises a chemical composition in an atmosphere around the worker (¶069).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Greene and Patel with the concept of one or more 

Regarding claim 35, Greene and Patel in combination, teach the system of claim 29, and Greene further teaches the plurality of movement sensors (¶021, ¶032, see claim 29). Greene and Patel are both silent on the life signs monitor.
Devaul further teaches in the embodiment of Fig. 4, the concept of the life signs monitor with at least a first movement sensor associated with the worker's hand or arm and at least a second movement sensor associated with the worker’s foot or leg (¶073, Fig. 4; human figure representation 150 is shown wearing a hub 125 at the torso and sensors 155 at the wrists and ankles.  The hub 125 includes, for example, an accelerometer and a wireless personal area network.  The sensors are, for example, accelerometers and may include analytics).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Greene and Patel with the concept of at least a first movement sensor associated with the worker's hand or arm and at least a second movement sensor associated with the worker 's foot or leg., as taught by Devaul for the advantage of capturing added specific movement info to better assess an emergency situation and enhance the quality of help provided to the worker of interest. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Greene et al., (Greene; US 20130023798) in view of Patel (US 20130332108) further in view of Clifford et al., (Clifford; US 7248172) and still further in view of Schienda et al., (Schienda; US 20120000731).   


Clifford from an analogous art teaches a system and method providing the ability to reliably detect falls (col. 2:15-19). Clifford further teaches sending the indication to a safety device, (col 2:59 – col 3:2; when a fall is detected, processor 108 provides a fall detection signal to remote signal receiver 104.. which is either a remotely located central monitoring site 112 or a portable receiving device 114; Examiner interprets 112 and/or 114 as a safety device). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the method of Greene with generating a warning of a slip or fall based on the determination that the at least one of the movement patterns of the plurality of movement patterns matches the plurality of sensor readings, as taught by Clifford for the advantage of dispatching emergency aid to attend to the fallen (Clifford; col 3:19-22).
Greene, Patel and Clifford all still remain silent on engaging a safety/lifeline in response to receiving the indication. Schienda from an analogous art teaches in concept, a fall prevention system that delivers notifications/warnings to a controller for engaging a lifeline in response to receiving the notifications/warnings to prevent a fall of an object/elevator car (¶005).  The invention further entails a controller 48 receiving signals from speed and acceleration detectors and determine when unsafe over-speed and/or over-acceleration condition occurs… if so, controller 48 performs two initial safety measures including opening safety chain switch to cut drive power and activate/drop brake 68 on the drive sheave of elevator drive 66… (¶023; Examiner notes: activate/drop brake 68 engages lifeline/ i.e. cables 12 to prevent elevator car from falling; as inferred in paragraph 23). Moreover, a third safety and additional failsafe measure is used if lifeline/cables fail or break… whereby the over-speed or over-acceleration condition continues to be sensed by controller 48 which then releases electromagnetic safety  car 16 (¶023; Examiner notes: safeties 24 are another example of lifeline engagement).  
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Greene with the concept of a safety device engaging a lifeline in response to receiving an indication, as taught by Schienda for the advantage of autonomous operation of lifeline/fall arrestor engagement.   

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Greene et al., (Greene; US 20130023798) in view of Patel (US 20130332108) further in view of Clifford et al., (Clifford; US 7248172). 

Regarding claim 23, Greene and Patel teach the system of claim 16, but Green and Patel are silent on sending an alert to a management component in response to the indication. Clifford from an analogous art teaches a system and method providing the ability to reliably detect falls (col. 2:15-19). Clifford teaches a method further comprising: sending an alert to a management component in response to the indication (col 2:59 – col 3:2; when a fall is detected, processor 108 provides a fall detection signal to remote signal receiver 104.. which is either a remotely located central monitoring site 112 or a portable receiving device 114. The motivation would have been for the advantage of dispatching emergency aid to attend to the fallen (Clifford; col 3:19-22).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al., (Greene; US 20130023798) in view of Patel (US 20130332108) further in view of Haflinger et al., (Haflinger; US 20150123785). 


receiving an indication that the second plurality of sensor readings comprise a slip or fall movement pattern; and
updating the plurality of movement patterns stored in the database with the second plurality of sensor readings.
Haflinger from an analogous art teaches that while accurately detecting and reporting fall events has substantial and tangible benefits, the ability to predict the likelihood of a fall event occurring based on movement patterns is arguably even more valuable. Fall prediction may be accomplished by identifying deviations in a person's gait from an established standard or normal gait of that particular individual and in order to accurately measure and monitor an individual's gait for purposes of fall prediction, known devices must either be attached to or worn closely to the body (¶006). Haflinger teaches in concept a motion sensing necklace and system (¶009-(¶010) and that by providing a network of more than one sensor in more than one location in the necklace, accuracy is increased in the development of comprehensive movement profiles, including the ability to compare and contrast movement patterns, thresholds, orientation and/or other such profiles with different susceptibilities and influences to normal and abnormal body movements.  The fixed positions of these multiple data points can be leveraged relative to the orientation or distance of each and/or relative to the normal worn position of the necklace (¶011, ¶038). In other words, Haflinger at least suggests,
receiving a second plurality of sensor readings from the plurality of movement sensors (¶006; predict the likelihood of a fall event occurring based on movement patterns; Examiner interprets based on movement patterns as more than one plurality of sensor readings); 
and
updating the plurality of movement patterns stored in the database with the second plurality of sensor readings (¶038; developing comprehensive movement profiles, including the ability to compare and contrast movement patterns, thresholds, orientation and/or other such profiles with different susceptibilities and influences to normal and abnormal body movements.  The fixed positions of these multiple data points can be leveraged relative to the orientation or distance of each and/or relative to the normal worn position of the necklace).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Greene with the concept of receiving a second plurality of sensor readings from the plurality of movement sensors; receiving an indication that the second plurality of sensor readings comprise a slip or fall movement pattern; updating the movement patterns stored in the database with the second plurality of sensor readings, as taught by Haflinger for the advantage of leveraging the fixed positions of the multiple data points relative to the orientation or distance of each and/or relative to the normal worn position of the necklace, as well as relative to the body of the user (Haflinger; ¶038).   
Regarding claim 25, Greene, Patel and Haflinger teach the system of claim 24, and Hafflinger further teaches identifying the slip or fall movement pattern (¶006; identifying deviations in a person's gait from an established standard or normal gait of that particular individual); extracting a predicting movement pattern from the second plurality of sensor readings (¶038; leveraging the fixed positions of the multiple data points relative to the orientation or distance of each and/or relative to the normal worn position of the necklace, as well as relative to the body of the user), wherein the predicting movement pattern comprises a series of movements leading up to the slip or fall movement pattern (¶038; development of comprehensive movement profiles, including the ability to compare and contrast movement 

Response to Remarks
Applicant's remarks and arguments filed 11/30/2020 have been fully considered but respectfully, the arguments are moot based on the new combination of references used in the rejection above.  
 
Allowable Subject Matter
Claims 26-28, 37 and 38 are allowed.

Conclusion
                                                                                                                               
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        
							/QUAN-ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684